Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered November 20, 1979, convicting him of criminal possession of a weapon in the second degree and menacing, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Hayes, J.), of defendant’s motion to suppress physical evidence.
Judgment affirmed.
The record supports the finding of Criminal Term that the police officer was able to see the barrel of a gun in plain view as he looked through the window of defendant’s car. The subsequent seizure of the gun was therefore proper, and defendant’s motion to suppress the gun was correctly denied (see, People v Clements, 37 NY2d 675, cert denied sub nom. Metzger v New York, 425 US 911). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.